

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

Exhibit 10.2
 
SECURITIES PURCHASE AND EXCHANGE AGREEMENT
 
BY AND BETWEEN
 
GEOGLOBAL RESOURCES INC.
 
AND
 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 
DATED AS OF NOVEMBER 21, 2011
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

     
Page
ARTICLE I THE TRANSACTION
2
 
Section 1.1
Issuance of Company Common Stock and Warrants
2
 
Section 1.2
Issuance of ILDE Ordinary Shares
2
 
Section 1.3
Closing of Share Exchange
2
 
Section 1.4
Transactions to be Effected at the Closing
2
 
Section 1.5
Right to Purchase Units
3
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
 
Section 2.1
Due Organization, Good Standing and Corporate Power
3
 
Section 2.2
Authorization and Validity of Agreement
4
 
Section 2.3
Consents and Approvals; No Violations
4
 
Section 2.4
Capitalization of the Company
5
 
Section 2.5
Absence of Certain Events
5
 
Section 2.6
Company SEC Reports; Company Financial Statements
5
 
Section 2.7
No Undisclosed Liabilities
6
 
Section 2.8
Compliance with Law
6
 
Section 2.9
Litigation
6
 
Section 2.10
Broker’s or Finder’s Fee
7
 
Section 2.11
Ownership and Transferability of ILDE Ordinary Shares
7
 
Section 2.12
Sophisticated Investor; Acquisition for Own Account
7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ILDE
7
 
Section 3.1
Due Organization, Good Standing and Power
7
 
Section 3.2
Authorization and Validity of Agreement
8
 
Section 3.3
Consents and Approvals; No Violations
8
 
Section 3.4
Capitalization of ILDE
8
 
Section 3.5
Absence of Certain Events
9
 
Section 3.6
ILDE ISA Reports; ILDE Financial Statements
9
 
Section 3.7
Absence of Certain Changes
10
 
Section 3.8
No Undisclosed Liabilities
10
 
Section 3.9
Compliance with Law
10
 
Section 3.10
Litigation
10
 
Section 3.11
Accredited Investor; Acquisition for Own Account
10
 
Section 3.12
Broker’s or Finder’s Fee
11
ARTICLE IV COVENANTS
11
 
Section 4.1
Conduct of the Company’s Business
11
 
Section 4.2
Stockholders’ Meeting
12
 
Section 4.3
Proxy Statement; Other SEC Filings
12
                       

 
 
i
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(Continued)
 
     
Page
 
Section 4.4
Confidentiality
13
 
Section 4.5
Commercially Reasonable Efforts
13
 
Section 4.6
Fees and Expenses
13
 
Section 4.7
No Solicitation of Transactions
14
 
Section 4.8
Standstill
15
 
Section 4.9
Participation Rights
15
 
Section 4.10
Company Board Representation
17
ARTICLE V CONDITIONS PRECEDENT
17
 
Section 5.1
Conditions to Each Party’s Obligation to Effect the Transaction
17
 
Section 5.2
Additional Conditions to Obligations of the Company
18
 
Section 5.3
Additional Conditions to Obligations of ILDE
18
ARTICLE VI TERMINATION
19
 
Section 6.1
Termination
19
 
Section 6.2
Effect of Termination
20
ARTICLE VII GENERAL PROVISIONS
20
 
Section 7.1
Survival of Representations, Warranties and Covenants
20
 
Section 7.2
Amendment and Modification
20
 
Section 7.3
Waiver of Compliance
20
 
Section 7.4
Notices
21
 
Section 7.5
Definitions
22
 
Section 7.6
Interpretation
27
 
Section 7.7
Third Party Beneficiaries
28
 
Section 7.8
Successors and Assigns
28
 
Section 7.9
Severability
28
 
Section 7.10
Governing Law and Jurisdiction
28
 
Section 7.11
Specific Performance
29
 
Section 7.12
Counterparts
29
 
Section 7.13
Entire Agreement
29
 
Section 7.14
Waiver of Jury Trial
29





EXHIBIT A                                Form of Warrant
EXHIBIT B                                Form of Opinion of U.S. Legal Counsel
 
ii 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AND EXCHANGE AGREEMENT
 
THIS SECURITIES PURCHASE AND EXCHANGE AGREEMENT, dated as of November 21, 2011
(this “Agreement”), is made by and between GeoGlobal Resources Inc., a Delaware
corporation (the “Company”), and The Israel Land Development Company – Energy
Ltd., a company incorporated in Israel (“ILDE”).
 
W I T N E S S E T H:
 
WHEREAS, the board of directors of the Company (the “Company Board”) (upon the
unanimous recommendation of a special committee consisting solely of directors
of the Company determined by the Company Board to be “independent” pursuant to
the rules of the NYSE Amex (the “Special Committee”)), has approved the
consummation of the transactions provided for in this Agreement, including (a)
the issuance by the Company to ILDE of shares of common stock, par value $0.001
per share, of the Company (the “Company Common Stock”) and a warrant to purchase
shares of Company Common Stock in the form attached as Exhibit A hereto (the
“Warrant”), in exchange for the issuance by ILDE to the Company of ordinary
shares, nominal value NIS0.01 per share, of ILDE (the “ILDE Ordinary Shares”),
upon the terms and subject to the conditions of this Agreement (the “Share
Exchange”) and (b) the granting to ILDE of the right to purchase Units (as
defined below) from the Company (together with the Share Exchange, the
“Transaction”), in each case as more fully described in this Agreement;
 
WHEREAS, the Company Board (acting upon the unanimous recommendation of the
Special Committee) has (a) determined that this Agreement and the Transaction
are advisable and in the best interest of the Company and its stockholders,
(b) declared it to be advisable for the Company to enter into this Agreement and
to consummate the Transaction, (c) duly approved this Agreement and the
Transaction, which approval has not been rescinded or modified, and
(d) determined to recommend to its stockholders the approval of, and submit to
its stockholders for consideration in accordance with this Agreement, the
issuance of shares of Company Common Stock and Warrants in the Transaction;
 
WHEREAS, the board of directors of ILDE has duly approved this Agreement and the
Transaction, which approval has not been rescinded or modified; and
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Registration Rights Agreement
(as defined below).
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
 
THE TRANSACTION
 
Section 1.1 Issuance of Company Common Stock and Warrants
 
       Subject to the terms and conditions set forth herein, at the Closing, the
Company shall issue and sell to ILDE, and ILDE shall subscribe for and purchase
from the Company, 32,740,479 shares of Company Common Stock (the “Closing Common
Shares”) and a Warrant to purchase 16,466,639 shares of Company Common Stock
(the “Closing Warrant”).
 
Section 1.2 Issuance of ILDE Ordinary Shares
 
Subject to the terms and conditions set forth herein, at the Closing and as
consideration for the issuance of the Closing Common Shares and the Closing
Warrant by the Company pursuant to Section 1.1, ILDE shall issue and sell to the
Company, and the Company shall subscribe for and purchase from ILDE,
28,402,262  ILDE Ordinary Shares which reflect (a)(i)(x) the number of Closing
Common Shares multiplied by (y) the Company Common Stock VWAP multiplied by (ii)
the Conversion Rate divided by (b) the ILDE Ordinary Share VWAP.  The Company
Common Stock VWAP and the ILDE Ordinary Share VWAP shall be adjusted (as
mutually agreed by the Company and ILDE) to reflect fully the appropriate effect
of any stock split, reverse stock split, stock dividend (including any dividend
or distribution of securities convertible into or exchangeable for Company
Common Stock or ILDE Ordinary Shares, as applicable), reorganization,
recapitalization, reclassification or other similar change with respect to the
Company Common Stock or the ILDE Ordinary Shares, having a record date on or
after the date of this Agreement and prior to the Closing (as defined
below).  In addition, in the event that, between the date of this Agreement and
the Closing Date (as defined below), the Company issues (i) shares of Company
Common Stock at a sale price below the Company Common Stock VWAP or (ii)
securities exchangeable or exercisable for or convertible into Company Common
Stock at a conversion price that is less than the Company Common Stock VWAP, the
Company Common Stock VWAP shall be adjusted to equal the lowest of the sale or
conversion price applicable to such issuances.
 
Section 1.3 Closing of Share Exchange
 
The closing of the Share Exchange contemplated by Sections 1.1 and 1.2 (the
“Closing”) shall take place at 10:00 a.m., New York time, on a date to be
specified by the parties hereto (which shall be a  business day in both New York
and Israel), which shall be no later than the tenth Business Day after receipt
of the Company Stockholder Approval (as defined below) by exchange of documents
via fax and electronic delivery, unless another time, date, place or method is
agreed to in writing by the parties hereto.  The date on which the Closing
occurs is referred to herein as the “Closing Date”.
 
Section 1.4 Transactions to be Effected at the Closing
 
At the Closing:
 
(a) the Company shall:
 
(i) (A) issue to ILDE a stock certificate representing the Closing Common
Shares, and (B) instruct its designated transfer agent to update the stock
ledger of the Company to reflect the issuance described in clause (A) above;
 
 
2

--------------------------------------------------------------------------------

 
 
 
(ii) deliver to ILDE the Closing Warrant, duly executed by the Company; and
 
(iii) deliver to ILDE each of the documents, certificates and items required to
be delivered by the Company pursuant to Section 5.3.
 
(b) ILDE shall:
 
(i) (A) issue to the Company, by depositing into a securities account in Israel
designated by the Company (the details of which shall be provided by the Company
to ILDE in writing prior to the Closing Date), ILDE Ordinary Shares issued
pursuant to Section 1.2;
 
(ii) deliver to the Company each of the documents, certificates and items
required to be delivered by ILDE pursuant to Section 5.2; and
 
(iii) furnish the Company with copies of the registration documents of the ILDE
Ordinary Shares issued pursuant to Section 1.2 as sent to the Bank Leumi
Le-Israel Nominee Company Ltd.
 
Section 1.5 Right to Purchase Units
 
Following receipt of the Company Stockholder Approval, ILDE shall have the
right, exercisable in whole or in part from time to time through July 31, 2012,
to subscribe for and purchase from the Company up to 16,466,639 units (the
“Units”), with each Unit consisting of (i) one share of Company Common Stock and
(ii) a Warrant (in the form of Exhibit A attached hereto) to purchase one share
of Company Common Stock.  The purchase price per Unit shall be $0.24 (the “Per
Unit Purchase Price”) payable by ILDE to the Company in cash.  In order to
exercise its rights pursuant to this Section 1.5, ILDE shall deliver written
notice to the Company specifying the number of Units that ILDE desires to
purchase from the Company.  Following the Company’s receipt of such notice, the
parties shall proceed to close the sale and purchase of the Units specified
therein as promptly as practicable following the date thereof.  Subject to
Section 4.9(a), the anti-dilution adjustments generally applicable to the
Warrants shall apply to the Per Unit Purchase Price in connection with any
offering and sale of securities by the Company that is consummated on or prior
to July 31, 2012.
 
ARTICLE II
 
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as disclosed in the Company SEC Reports filed prior to the close of
business on November 14, 2011 (the “Measurement Date”), the Company hereby
represents and warrants to ILDE as follows:
 
Section 2.1 Due Organization, Good Standing and Corporate Power
 
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as now being conducted.  Each of
 
 
3

--------------------------------------------------------------------------------

 
 
the Company’s Subsidiaries is a corporation or other entity duly organized,
validly existing and in good standing or has equivalent status under the Laws of
its jurisdiction of organization and has all requisite power and authority to
own, lease and operate its properties and to conduct its business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified or
licensed to do business and is in good standing or has equivalent status in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except in
such jurisdictions where the failure to be so qualified or licensed and in good
standing or to have equivalent status would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
 
Section 2.2 Authorization and Validity of Agreement
 
The Company has the requisite corporate power and authority to execute and
deliver this Agreement, the Warrants and the Registration Rights Agreement and
to perform its obligations hereunder and thereunder.  This Agreement and the
Registration Rights Agreement have been, and the Warrants when executed and
delivered will be, duly executed and delivered by the Company and each is, or
will be when executed and delivered, a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except to
the extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
 
Section 2.3 Consents and Approvals; No Violations
 
Assuming that the Company Stockholder Approval is received, the execution and
delivery of this Agreement, the Registration Rights Agreement and the Warrants
by the Company and the consummation by the Company of the Transaction, do not
and will not (i) violate or conflict with the Organizational Documents of the
Company or any of its Subsidiaries, (ii) violate or conflict with any Law
applicable to the Company or any of its Subsidiaries or by which any of their
respective properties or assets may be bound, (iii) require any filing with, or
Permit, consent or approval of, or the giving of any notice to, any Governmental
Entity, except for (A) the Proxy Statement, (B) any Other Filing, (C) any other
filing, Permit, consent, approval or notice provided for in the Registration
Rights Agreement, (D) filings required by ILDE as a stockholder of the Company
and (E) any required approval of or notice to the NYSE Amex, or (iv) result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, cancellation or acceleration of, or result in the creation of any
Lien upon any of the properties or assets of the Company or any of its
Subsidiaries under, or give rise to any obligation, right of termination,
cancellation, acceleration or increase of any obligation or a loss of a material
benefit under, any of the terms, conditions or provisions of any Contract to
which the Company or any of its Subsidiaries is a party, or by which the Company
or any of its Subsidiaries may be bound, excluding in the case of clauses
(iii) and (iv) above, conflicts, violations, breaches, defaults, rights of
termination, cancellations, accelerations, increases, losses, creations and
impositions of Liens which would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.4 Capitalization of the Company
 
(a) The authorized capital stock of the Company consists of (i) 200,000,000
shares of Company Common Stock, and (ii) 1,000,000 shares of Preferred Stock,
$0.01 par value per share (the “Company Preferred Stock”).  As of the
Measurement Date, there were 82,746,933 shares of Company Common Stock issued
and outstanding and no shares of Company Preferred Stock issued and
outstanding.  As of the Measurement Date, no shares of Company Common Stock were
reserved for issuance except for 8,897,647 shares of Company Common Stock that
were reserved for issuance upon the exercise of outstanding options and warrants
(the “Company Options or Warrants”).  Between the Measurement Date and the date
hereof, the Company has not issued any shares of Company Common Stock (other
than pursuant to (x) the exercise of Company Options or Warrants outstanding as
of the Measurement Date and (y) the Existing Stock Purchase Agreement) or
awarded any Company Options or Warrants.  All issued and outstanding shares of
Company Common Stock have been duly authorized and validly issued and are fully
paid and non-assessable.  As of the date hereof, except as set forth above and
except for shares of Company Common Stock issuable pursuant to the Company
Options or Warrants outstanding as of the Measurement Date, there are no
outstanding or authorized options, warrants, rights, calls, commitments,
preemptive rights, subscriptions, claims of any character, convertible or
exchangeable securities, or other Contracts, contingent or otherwise, relating
to the Company Common Stock or any capital stock or capital stock equivalent or
other nominal interest in the Company or any of its Subsidiaries (collectively,
“Company Equity Interests”) pursuant to which the Company or any of its
Subsidiaries is or may become obligated to issue or sell shares of its capital
stock or other equity interests or any securities convertible into, or
exchangeable for, or evidencing the right to subscribe for, any Company Equity
Interests.  There are no outstanding obligations of the Company to repurchase,
redeem or otherwise acquire any outstanding securities of the Company or any
Company Equity Interests.  No bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which Company stockholders may vote
are issued or outstanding as of the date hereof.
 
(b) When issued in accordance with the terms of this Agreement, the shares of
Company Common Stock to be issued to ILDE pursuant to Sections 1.1 and 1.5 will
be duly authorized, validly issued, fully paid and non-assessable and free and
clear of all Liens (other than as imposed by federal or state securities Laws).
 
Section 2.5 Absence of Certain Events
 
Except as required or expressly permitted by this Agreement or as reflected in
the Company Financial Statements filed on or prior to the Measurement Date,
there has not occurred any event, occurrence or condition which would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
Section 2.6 Company SEC Reports; Company Financial Statements
 
(a) Each of the Company and its Subsidiaries has timely filed with the SEC all
registration statements, prospectuses, reports, schedules, forms, proxy
statements, certifications and other documents (including exhibits and all other
information incorporated
 
 
5

--------------------------------------------------------------------------------

 
 
by reference therein) required to be filed by the Company (the “Company SEC
Reports”).  The Company SEC Reports (i) were prepared and will be prepared (when
filed after the date of this Agreement) in all material respects in accordance
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and (ii) did not at the time they were filed and will not, when filed after
the date of this Agreement, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except to the extent corrected by a
subsequent Company SEC Report filed with the SEC prior to the date of this
Agreement.  No Subsidiary of the Company is subject to the periodic reporting
requirements of the Exchange Act by Law or Contract.
 
(b) Each of the consolidated financial statements of the Company (including, in
each case, any notes thereto) contained in the Company SEC Reports (the “Company
Financial Statements”) was prepared and will be prepared (when filed after the
date of this Agreement) in accordance with GAAP (except as may be indicated in
the notes thereto) and presented fairly and will present fairly (when filed
after the date of this Agreement) in all material respects the consolidated
financial position and consolidated results of operations of the Company and its
Subsidiaries as of the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein and subject, in the case of
unaudited statements, to normal year end audit adjustments in amounts that are
immaterial in nature and amounts consistent with past experience.
 
Section 2.7 No Undisclosed Liabilities
 
As of the date of this Agreement, there are no liabilities of the Company or any
of its Subsidiaries which are required to be recorded or reflected on a balance
sheet prepared in accordance with GAAP, other than:
 
(a) liabilities reflected or reserved against in the consolidated balance sheet
of the Company and its consolidated Subsidiaries as of December 31, 2010 (the
“Balance Sheet Date”) or as otherwise disclosed in the Company SEC Reports;
 
(b) liabilities incurred since the Balance Sheet Date in the ordinary course of
business; and
 
(c) liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
Section 2.8 Compliance with Law
 
Except as disclosed in the Company SEC Reports or as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, none of the Company or any of its Subsidiaries is in default or
violation of any Law applicable to the Company or such Subsidiary or by which
any of the assets of the Company or any such Subsidiary is bound.
 
Section 2.9 Litigation
 
Other than Actions disclosed in the Company SEC Reports, as of the date of this
Agreement, there are no Actions pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries that
 
 
6

--------------------------------------------------------------------------------

 
 
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.  Other than Orders disclosed in the Company SEC
Reports, as of the date of this Agreement, there are no Orders outstanding
against the Company or any of its Subsidiaries that would, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.
 


Section 2.10 Broker’s or Finder’s Fee
 
Except for Rodman & Renshaw, LLC which fees shall be paid solely by the Company,
no Person acting on behalf of the Company or any of its Subsidiaries is, or will
be, entitled to any investment banking, broker’s, finder’s or similar fee for
which the Company, ILDE or any of their respective Affiliates after the Closing
could have any liabilities in connection with this Agreement or the Transaction.
 
Section 2.11 Ownership and Transferability of ILDE Ordinary Shares
 
(a) As of the date of this Agreement, the Company does not hold any ILDE
Ordinary Shares and is not a party to any agreement with any other shareholder
of ILDE regarding the purchase or sale of ILDE Ordinary Shares and/or voting
rights in ILDE.
 
(b) The Company is aware that the ILDE Ordinary Shares to be issued pursuant to
this Agreement shall be subject to the lock-up restrictions imposed by the
Israeli Securities Law and Regulations.
 
Section 2.12 Sophisticated Investor; Acquisition for Own Account
 
(a) The Company has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and has the ability to bear the
economic risks of the investment in ILDE Ordinary Shares contemplated by this
Agreement.
 
(b) The ILDE Ordinary Shares to be issued to the Company under  this Agreement
are being acquired for the Company’s own account and with no intention of
distributing or reselling such securities or any part thereof in any transaction
that would be in violation of the Israeli Securities Law and Regulations
applicable thereto, without prejudice, however, to the rights of the Company at
all times to sell or otherwise dispose of all or any part of such securities in
a transaction that does not violate such Laws.
 
ARTICLE III                  
 
 
REPRESENTATIONS AND WARRANTIES OF ILDE
 
ILDE hereby represents and warrants to the Company as follows:
 
Section 3.1 Due Organization, Good Standing and Power
 
ILDE is duly organized, validly existing and in good standing under the Laws of
Israel and has all requisite power and authority to own, lease and operate its
properties and to conduct its business as now being conducted.  Each of ILDE’s
Subsidiaries is a corporation or other
 
 
7

--------------------------------------------------------------------------------

 
 
entity duly organized, validly existing and in good standing or has equivalent
status under the Laws of its jurisdiction of organization and has all requisite
power and authority to own, lease and operate its properties and to conduct its
business as now being conducted.  Each of ILDE and its Subsidiaries is duly
qualified or licensed to do business and is in good standing or has equivalent
status in each jurisdiction in which the property owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary, except in such jurisdictions where the failure to be so qualified or
licensed and in good standing or to have equivalent status would not,
individually or in the aggregate, reasonably be expected to have an ILDE
Material Adverse Effect.
 
Section 3.2 Authorization and Validity of Agreement
 
ILDE has the requisite power and authority to execute and deliver this Agreement
and the Registration Rights Agreement and to perform its obligations hereunder
and thereunder.  This Agreement and the Registration Rights Agreement have been
duly executed and delivered by ILDE and are valid and binding obligations of
ILDE enforceable against ILDE in accordance with their respective terms, except
to the extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.
 
Section 3.3 Consents and Approvals; No Violations
 
The execution and delivery of this Agreement and the Registration Rights
Agreement by ILDE and the consummation by ILDE of the Transaction, do not and
will not (i) violate or conflict with the Organizational Documents of ILDE or
any of its Subsidiaries, (ii) violate or conflict with any Law applicable to
ILDE or any of its Subsidiaries or by which any of their respective properties
or assets may be bound, (iii) other than a private placement report to be filed
by ILDE and an approval by the TASE of the registration of the ILDE Ordinary
Shares to be issued to the Company pursuant to this Agreement (the “TASE
Approval”) require any filing with, or consent or approval of, or the giving of
any notice to, any Governmental Entity, or (iv) result in a violation or breach
of, conflict with, constitute (with or without due notice or lapse of time or
both) a default under, or give rise to any right of termination, cancellation or
acceleration of, or result in the creation of any Lien upon any of the
properties or assets of ILDE or any of its Subsidiaries under, or give rise to
any obligation, right of termination, cancellation, acceleration or increase of
any obligation or a loss of a material benefit under, any of the terms,
conditions or provisions of any Contract to which ILDE or any of its
Subsidiaries is a party, or by which ILDE or any of its Subsidiaries may be
bound, excluding in the case of clauses (iii) and (iv) above, conflicts,
violations, breaches, defaults, rights of termination, cancellations,
accelerations, increases, losses, creations and impositions of Liens which would
not, individually or in the aggregate, reasonably be expected to have an ILDE
Material Adverse Effect.
 
Section 3.4 Capitalization of ILDE
 
The authorized capital stock of ILDE consists of 10,000,000,000 ILDE Ordinary
Shares.  As of the Measurement Date, there were 840,231,077 ILDE Ordinary Shares
issued and outstanding, and no other shares of capital stock of ILDE were
outstanding.  As of the Measurement Date, no ILDE Ordinary Shares were reserved
for issuance except for 115,373,612 ILDE Ordinary Shares that were reserved for
issuance upon the exercise of outstanding options, warrants and convertible
 
 
8

--------------------------------------------------------------------------------

 
 
loans (the “ILDE Convertibles”).  Between the Measurement Date and the date
hereof, ILDE has not issued any ILDE Ordinary Shares  or awarded any ILDE
Convertibles.  All issued and outstanding ILDE Ordinary Shares have been duly
authorized and validly issued and are fully paid and non-assessable.  As of the
date hereof, except as set forth above and except for ILDE Ordinary Shares
issuable pursuant to the ILDE Convertibles outstanding as of the Measurement
Date, there are no outstanding or authorized options, warrants, rights, calls,
commitments, preemptive rights, subscriptions, claims of any character,
convertible or exchangeable securities, or other Contracts, contingent or
otherwise, relating to the ILDE Ordinary Shares or any capital stock or capital
stock equivalent or other nominal interest in ILDE or any of its Subsidiaries
(collectively, “ILDE Equity Interests”) pursuant to which ILDE or any of its
Subsidiaries is or may become obligated to issue or sell shares of its capital
stock or other equity interests or any securities convertible into, or
exchangeable for, or evidencing the right to subscribe for, any ILDE Equity
Interests.  There are no outstanding obligations of ILDE to repurchase, redeem
or otherwise acquire any outstanding securities of ILDE or any ILDE Equity
Interests.  No bonds, debentures, notes or other indebtedness having the right
to vote on any matters on which ILDE shareholders may vote are issued or
outstanding as of the date hereof. Notwithstanding the above, ILDE is currently
in the process of a public offering and a private placement (or a combination of
both) by which it intends to offer up to 50,000,000 – 60,000,000 ILDE Ordinary
Shares together with 50,000,000 – 60,000,000 warrants to purchase ILDE Ordinary
Shares.
 
Section 3.5 Absence of Certain Events
 
Except as required or expressly permitted by this Agreement or as reflected in
the ILDE Financial Statements filed on or prior to the Measurement Date, there
has not occurred any event, occurrence or condition which would, individually or
in the aggregate, reasonably be expected to have an ILDE Material Adverse
Effect.
 
Section 3.6 ILDE ISA Reports; ILDE Financial Statements
 
(a) ILDE has timely filed with the ISA all prospectuses, reports, forms, and
other documents required to be filed by ILDE (the “ILDE ISA Reports”).  The ILDE
ISA Reports (i) were prepared and will be prepared (when filed after the date of
this Agreement) in all material respects in accordance with the requirements of
the Israeli Securities Law and Regulations and (ii) did not at the time they
were filed and will not, when filed after the date of this Agreement, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequent ILDE ISA Report filed
with the ISA prior to the date of this Agreement.  No Subsidiary of ILDE is
subject to the periodic reporting requirements of the Israeli Securities Law and
Regulations by Law or Contract.
 
(b) Each of the consolidated financial statements of ILDE (including, in each
case, any notes thereto) contained in the ILDE ISA Reports (the “ILDE Financial
Statements”) was prepared and will be prepared (when filed after the date of
this Agreement) in accordance with the IFRS (except as may be indicated in the
notes thereto) and presented fairly and will present fairly (when filed after
the date of this Agreement) in all material respects the consolidated financial
position and consolidated results of operations of ILDE
 
 
9

--------------------------------------------------------------------------------

 
 
and its Subsidiaries as of the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein and subject, in the
case of unaudited statements, to normal year end audit adjustments in amounts
that are immaterial in nature and amounts consistent with past experience.
 
Section 3.7 Absence of Certain Changes
 
Except as required or expressly permitted by this Agreement or as reflected in
the ILDE Financial Statements, there has not occurred any event, occurrence or
condition which would, individually or in the aggregate, reasonably be expected
to have an ILDE Material Adverse Effect.
 
Section 3.8 No Undisclosed Liabilities
 
As of the date of this Agreement, there are no liabilities of ILDE or any of its
Subsidiaries which are required to be recorded or reflected on a balance sheet
prepared in accordance with the IFRS, other than:
 
(a) liabilities reflected or reserved against in the consolidated balance sheet
of ILDE and its consolidated Subsidiaries as of the Balance Sheet Date or as
otherwise disclosed in the ILDE ISA Reports;
 
(b) liabilities incurred since the Balance Sheet Date in the ordinary course of
business; and
 
(c) liabilities that would not, individually or in the aggregate, reasonably be
expected to have an ILDE Material Adverse Effect.
 
Section 3.9 Compliance with Law
 
Except as disclosed in the ILDE ISA Reports or as would not, individually or in
the aggregate, reasonably be expected to have an ILDE Material Adverse Effect,
none of ILDE or any of its Subsidiaries is in default or violation of any Law
applicable to ILDE or such Subsidiary or by which any of the assets of ILDE or
any such Subsidiary is bound.
 
Section 3.10 Litigation
 
Other than Actions disclosed in the ILDE ISA Reports, as of the date of this
Agreement, there are no Actions pending or, to the knowledge of ILDE, threatened
against ILDE or any of its Subsidiaries that would, individually or in the
aggregate, reasonably be expected to have an ILDE Material Adverse
Effect.  Other than Orders disclosed in the ILDE ISA Reports, as of the date of
this Agreement, there are no Orders outstanding against ILDE or any of its
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to have an ILDE Material Adverse Effect.
 
Section 3.11 Accredited Investor; Acquisition for Own Account
 
(a) Accredited Investor.  ILDE has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the transactions contemplated by this Agreement, has the ability to bear the
economic risks of the investment contemplated by this Agreement and is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Acquisition for Own Account.  The shares of Company Common Stock and
Warrants contemplated by this Agreement are being acquired for ILDE’s own
account and with no intention of distributing or reselling such securities or
any part thereof in any transaction that would be in violation of the securities
Laws of the United States and any state of the United States, without prejudice,
however, to the rights of ILDE at all times to sell or otherwise dispose of all
or any part of such securities in a transaction that does not violate the
Securities Act, under an effective registration statement under the Securities
Act or under an exemption from such registration available under the Securities
Act, and in compliance with other applicable state and federal securities Laws.
 
Section 3.12 Broker’s or Finder’s Fee
 
No Person acting on behalf of ILDE or any of its Subsidiaries is, or will be,
entitled to any investment banking, broker’s, finder’s or similar fee for which
ILDE, the Company or any of their respective Affiliates after the Closing could
have any liabilities in connection with this Agreement or the Transaction.
 
ARTICLE IV
 
 
COVENANTS
 
Section 4.1 Conduct of the Company’s Business
 
The Company agrees that, during the period from the date of this Agreement until
the earlier of the Closing and the termination of this Agreement pursuant to its
terms, except as (a) otherwise expressly permitted or required under or by this
Agreement, (b) consented to by ILDE in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) or (c) required by any Law, the
Company shall, to the extent reasonably practicable, conduct its business in the
ordinary course in substantially the same manner as conducted as of the date of
this Agreement, preserve its business organization intact in all material
respects, maintain its capital structure (including as to its issued and
outstanding share capital) in all material respects and use commercially
reasonable efforts to keep available the services of its Chief Executive
Officer, Chief Financial Officer and auditors.  Notwithstanding the foregoing,
from the date of this Agreement until the earlier of the Closing and the
termination of this Agreement pursuant to its terms, the Company shall not,
without the prior written consent of ILDE (which consent shall not be
unreasonably withheld, conditioned or delayed):
 
(a) increase the number of the Company’s directors to more than five (5)
directors;
 
(b) declare or pay any dividend or other distribution of cash, shares or other
assets, other than the distribution of bonus shares to all stockholders of the
Company, on a pro-rata basis;
 
(c) effect any transaction with any of its Affiliates (including a transaction
with any significant stockholder of the Company, or in which such stockholder is
an interested party) other than in the ordinary course of business;
 
 
11

--------------------------------------------------------------------------------

 
 
(d) make any loans or advances to employees of the Company, other than travel
advances not in excess of $10,000;
 
(e) create any mortgage, pledge or other security interest on any of the
Company’s assets other than in the ordinary course of business;
 
(f) sell any of the Company’s assets located in Israel or Colombia or any other
material asset (provided that the foregoing shall not apply to sales of the
Company’s assets located in India or interests therein pursuant to an agreement
or letter of intent in effect as of the date hereof);
 
(g) acquire any entity or business;
 
(h) incur or assume any Indebtedness in excess of $1,000,000 (whether in a
single transaction or a series of related transactions);
 
(i) grant any material increase in the compensation payable or to become payable
by the Company to any of its officers or directors; or
 
(j) issue any securities to any of the Company’s officers or directors (other
than any stock-based compensation required to be issued pursuant to preexisting
arrangements previously disclosed in the Company SEC Reports).
 
Section 4.2 Stockholders’ Meeting
 
The Company, acting through the Company Board, shall, in accordance with
applicable Law and the Company’s Organizational Documents, (a) duly call, give
notice of, convene and hold a special meeting of its stockholders (using
commercially reasonable efforts ensure that such meeting is held within ninety
(90) days following the date of this Agreement) for the purpose of considering,
taking action on, and voting on the issuance of shares of Company Common Stock
and Warrants pursuant to this Agreement (the “Stockholders’ Meeting”), and (b)
subject to Section 4.7(d), include in the Proxy Statement the recommendation of
the Company Board that the stockholders of the Company approve the issuance of
the shares of Company Common Stock and Warrants, and the grant of the right to
purchase Units, pursuant to this Agreement in accordance with applicable Law,
the Company’s Organizational Documents and Section 713 of the NYSE Amex Rules
(such approval by the Company’s stockholders, the “Company Stockholder
Approval”).
 
Section 4.3 Proxy Statement; Other SEC Filings
 
As promptly as practicable after the date of this Agreement, the Company shall
file a preliminary Proxy Statement with the SEC under the Exchange Act and shall
use its commercially reasonable efforts to have the Proxy Statement cleared by
the SEC.  ILDE and the Company shall cooperate with each other in the
preparation of the Proxy Statement and any Other Filings, and the Company shall
promptly notify ILDE of the receipt of any comments of the SEC with respect to
the Proxy Statement or any Other Filings and of any requests by the SEC for any
amendment or supplement thereto or for additional information and shall provide
to ILDE copies of all correspondence between the Company and the SEC.  The
Company shall give ILDE the opportunity to review the Proxy Statement, all
amendments thereto, and any
 
 
12

--------------------------------------------------------------------------------

 
 
Other Filings for a reasonable time prior to their being filed with the
SEC.  The Company shall use its commercially reasonable efforts, and ILDE shall
reasonably cooperate therewith, after consultation with the other party, to
respond promptly to all comments and requests for additional information
received from the SEC, and the Company shall cause the Proxy Statement and all
required amendments and supplements thereto to be mailed to the holders of
shares of Company Common Stock entitled to vote at the Stockholders’ Meeting at
the earliest practicable time.
 
Section 4.4 Confidentiality
 
Each party hereto agrees that it shall not, and shall cause its Affiliates and
representatives not to, without the prior written consent of the other party,
disclose or issue or cause the publication of any press release or other public
statement or any written communications to investors, employees and vendors with
respect to this Agreement or the Transaction, the terms hereof or any
confidential or proprietary information received from the other party in
connection with the Transaction; provided, however, that nothing herein shall
prohibit any party from issuing or causing publication of any such press release
or public announcement to the extent that such disclosure (a) is required (i) by
applicable Law, (ii) by the rules of any applicable national securities exchange
or (iii) to comply with the disclosure requirements of the SEC, in which case
the party making such determination will use its commercially reasonable efforts
to allow the other party hereto reasonable time to comment on such release or
announcement in advance of its issuance or (b) contains only information that
has already been included in a prior public statement made in accordance with
this Section 4.4 and such party has provided the other party hereto with advance
notice of such press release or public announcement.
 
Section 4.5 Commercially Reasonable Efforts
 
Each party hereto agrees to use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other party to this Agreement in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Transaction.  In furtherance and not in
limitation of the foregoing, and with due allocation to those matters that are
the duty of a specific party hereto, the Company and ILDE shall as promptly as
practicable after the date of this Agreement (i) use their respective
commercially reasonable efforts to obtain all necessary actions, waivers,
consents, licenses, permits, authorizations, Orders and approvals from
Governmental Entities and the making of all other necessary registrations and
filings (including filings with Governmental Entities, if any), (ii) execute,
deliver and perform any such additional instruments reasonably necessary to
consummate the Transaction and to fully carry out the purposes of this Agreement
and (iii) use their respective commercially reasonable efforts to provide all
such information concerning such party, its Subsidiaries, its Affiliates and its
and its Subsidiaries’ and Affiliates’ officers, directors, employees and
partners as may be reasonably requested in connection with any of the matters
set forth in this Section 4.5; provided, however, that, notwithstanding the
foregoing, in no event shall any party hereto be required to commence or
threaten to commence litigation against any Person in connection with the
transactions contemplated by this Agreement.
 
Section 4.6 Fees and Expenses
 
Except as otherwise set forth in this Agreement or the Registration Rights
Agreement, all fees and expenses incurred in
 
 
13

--------------------------------------------------------------------------------

 
 
connection with this Agreement and the Transaction shall be paid by the party
incurring such fees or expenses.
 
Section 4.7 No Solicitation of Transactions
 
(a) From the date hereof until the earlier of (i) May 31, 2012 and (ii) the
Closing, the Company shall not, directly or indirectly, contact, initiate,
solicit, enter into or conduct any discussions or negotiations, or enter into
any Contract, with any Person with respect to the direct or indirect sale of all
or any portion of its assets out of the ordinary course of business, or a merger
or consolidation of the Company with any other Person; provided, however, that
nothing contained in this Agreement shall prohibit or otherwise restrict the
Company from initiating, soliciting, entering into or conducting any discussions
or negotiations, or entering into any Contract, with respect to the sale or
other disposition of any of the Company’s assets located in India.
 
(b) The Company shall, as promptly as practicable, advise ILDE of its receipt of
any Acquisition Proposal and of the material terms of any proposal or inquiry,
including the identity of the Person making the same, that it may receive in
respect of such Acquisition Proposal, and shall keep ILDE informed on a
reasonably prompt basis with respect to any material developments with respect
to the foregoing.
 
(c) Notwithstanding the restrictions set forth in Section 4.7(a), if the Company
receives an Acquisition Proposal which was not solicited in violation of Section
4.7(a) and which constitutes a Superior Proposal, then the Company shall
promptly provide ILDE written notice that complies with Section
4.7(b).  Following receipt of such notice by ILDE, the Company may (x) furnish
information with respect to the Company and its Subsidiaries to the Person
making such Superior Proposal pursuant to a customary confidentiality agreement
and (y) participate in discussions with respect to such Superior Proposal;
provided, that the Company Board determines in good faith that failure to
participate in such discussions or negotiations, furnish such information or
take such other actions would constitute a breach of the Company Board’s
fiduciary duties under applicable Law.
 
(d) Neither the Company Board nor any committee thereof shall withdraw or
modify, or propose publicly to withdraw or modify, in a manner adverse to ILDE,
the approval or recommendation by the Company Board or such committee of the
issuance of the shares of Company Common Stock and Warrants and the grant of the
right to purchase Units pursuant to this Agreement and the matters to be
considered at the Stockholders’ Meeting (any such action, an “Adverse
Recommendation Change”); provided, however, that nothing contained in this
Agreement shall prohibit the Company or the Company Board from (x) taking and
disclosing to its stockholders a position contemplated by Rule 14d-9 or Rule
14e-2(a) promulgated under the Exchange Act if the Company Board determines, in
good faith, that it would otherwise constitute a breach of its fiduciary duties
to its stockholders under applicable Law to not take and disclose such position,
(y) in the event that a Superior Proposal is made and the Company Board
determines in good faith that it would otherwise constitute a breach of its
fiduciary duties to the Company’s stockholders under applicable Law, making an
Adverse Recommendation Change or (z) otherwise making
 
 
14

--------------------------------------------------------------------------------

 
 
any required disclosure to the Company’s stockholders if, in the good faith
judgment of the Company Board, the failure to do so would reasonably be expected
to violate its fiduciary duties under applicable Law or such disclosure is
required under applicable Law.
 
Section 4.8 Standstill
 
ILDE agrees that, from and after the date of this Agreement until the Closing,
ILDE shall not, and shall cause its Affiliates not to, directly or indirectly:
 
(a) except for Company Equity Interests received (i) by way of stock splits,
stock dividends, reclassifications, recapitalizations or other distributions by
the Company in respect of the shares of Company Common Stock issued pursuant to
this Agreement, (ii) pursuant to the exercise of the Warrants, or (iii) pursuant
to Section 4.9, (x) acquire (directly or indirectly, by purchase or otherwise)
any Company Equity Interests or (y) authorize, make or commence a tender offer,
exchange offer or other offer or proposal (whether written or oral) to acquire
(directly or indirectly, by purchase or otherwise) Company Equity Interests;
 
(b) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person (other than (x) ILDE or its
Affiliates, (y) in accordance with and consistent with the recommendation of the
Company Board, or (z) solely in favor of the Transaction) with respect to the
voting of any Company Equity Interests;
 
(c) form, join or in any way participate in a “group” (as defined in Section
13(d)(3) of the Exchange Act) for the purpose of voting, acquiring, holding or
disposing of any Company Equity Interests;
 
(d) submit to the Company Board a written proposal for or offer of (with or
without conditions), any merger, recapitalization, reorganization, business
combination or other extraordinary transaction involving the Company or any of
its Subsidiaries or any of their securities or assets, or make any public
announcement with respect to such proposal or offer;
 
(e) request the Company to amend or waive any provision of this Section 4.8; or
 
(f) enter into any arrangement with any third party concerning any of the
foregoing.
 
Section 4.9 Participation Rights
 
(a) From and after the date of this Agreement until May 1, 2012, the Company
shall not issue any equity, debt or convertible securities of the Company (any
such securities, “Participation Securities”) to any Person unless the Company
offers ILDE the right (the “Securities Participation Right”) to purchase in the
aggregate up to fifty percent (50%) of the total issuance by the Company, at the
same price per security (payable in cash) and otherwise upon the same terms and
conditions as those offered to such Person in accordance with the procedures set
forth in this Section 4.9; provided, however, that,
 
 
15

--------------------------------------------------------------------------------

 
 
following compliance with the foregoing, in the event that the Company proposes
to offer and sell Participation Securities for aggregate consideration of up to
$6,000,000 and such offer and sale is consummated prior to May 1, 2012, the
anti-dilution adjustments generally applicable to the Warrants or the Units
shall not apply with respect to such offer and sale.  From and after May 1,
2012, and provided that ILDE holds at least ten percent (10%) of the issued and
outstanding shares of Company Common Stock, the Securities Participation Right
shall  provide that ILDE be entitled to subscribe for and purchase a pro rata
share (based on the percentage of the issued and outstanding shares of Company
Common Stock then owned by ILDE) of the total issuance by the Company, at the
same price per security (payable in cash) and otherwise upon the same terms and
conditions as those offered to such Person in accordance with the procedures set
forth in this Section 4.9; provided, that the anti-dilution adjustments
generally applicable to the Warrants and the Units shall apply with respect to
such sale.
 
(b) Notwithstanding Section 4.9(a), the Securities Participation Right shall not
apply to (i) an issuance of equity or equity linked securities pursuant to any
director, officer or employee compensation arrangements approved by the Company
Board, (ii) an issuance of equity to a seller, or in the case of a merger, the
stockholders of the target company or the employees or officers thereof, in
connection with a bona fide merger, business combination transaction or
acquisition of stock or assets outside of the ordinary course, (iii) a
conversion of shares of one class of capital stock of the Company into shares of
another class of capital stock of the Company in accordance with the terms of
such securities, or (iv) a stock split or other subdivision or combination, or a
stock dividend made to all holders of any Company Equity Interests on a pro rata
basis.
 
(c) In the event that the Company proposes to issue Participation Securities,
the Company shall provide ILDE with written notice thereof (the “Securities
Participation Rights Notice”) stating the amount of such Participation
Securities to be offered, a brief description of the terms of such Participation
Securities, the price and terms on which the Company proposes to offer such
Participation Securities (including a description of any non-cash consideration
sufficiently detailed to permit a valuation thereof) and a reference to the
Securities Participation Right hereunder.  Within ten (10) Business Days after
the delivery of the Securities Participation Rights Notice, ILDE may elect by
written notice to the Company (the “Securities Participation Exercise Notice”)
to purchase such Participation Securities at the price and on the terms
specified in the Securities Participation Rights Notice (or, if such price
includes non-cash consideration, an amount of cash equal to the fair market
value of such non-cash consideration), up to the portion of such offering that
ILDE is entitled to purchase pursuant to Section 4.9(a).  A Securities
Participation Exercise Notice shall constitute a binding agreement of ILDE to
purchase the amount of Participation Securities specified therein at the price
and on the other terms set forth in the Securities Participation Rights
Notice.  Assuming delivery of the Securities Participation Rights Notice in
accordance with this Agreement, the failure of ILDE to respond within such ten
(10) Business Day period shall be deemed a waiver of ILDE’s rights under this
Section 4.9 with respect to the offering described in the applicable Securities
Participation Rights Notice.  Notwithstanding anything to the contrary herein,
at any time prior to the issuance of Participation Securities (whether or not a
Securities Participation Exercise Notice shall have been delivered), the Company
may elect (in its sole discretion)
 
 
16

--------------------------------------------------------------------------------

 
 
not to issue such Participation Securities and rescind, in such event, the
applicable Securities Participation Rights Notice without liability to any
Person hereunder.  The closing of the purchase of Participation Securities by
ILDE shall occur as promptly as reasonably practicable following delivery of the
related Securities Participation Exercise Notice to the Company and shall be
subject to the receipt of any necessary regulatory approvals, the expiration of
any required waiting periods and applicable Law.
 
Section 4.10 Company Board Representation
 
Upon receiving the Company Stockholder Approval, the Company shall cause one
director then serving on the Company Board to resign from the Company Board and
the Company, acting through the Company Board, shall appoint one individual
selected by ILDE to fill the vacancy created thereby until the subsequent annual
meeting of the stockholders of the Company.  Thereafter, for so long as ILDE and
its Affiliates hold at least 18.75% of the issued and outstanding shares of
Company Common Stock, the Company shall take such action as is necessary to
nominate two individuals selected by ILDE to serve on the Company Board (which
two individuals, for the avoidance of doubt, shall be inclusive of any
individual that ILDE is entitled to nominate to serve on the Company Board
pursuant to the Existing Stock Purchase Agreement).
 
ARTICLE V
 
 
CONDITIONS PRECEDENT
 
Section 5.1 Conditions to Each Party’s Obligation to Effect the Transaction
 
       The respective obligations of each party to effect the Transaction is
subject to the satisfaction or waiver (to the extent permitted by applicable
Law) at or prior to the Closing of the following conditions:
 
(a) Company Stockholder Approval.  The Company Stockholder Approval shall have
been received.
 
(b) TASE Approval. The TASE Approval shall have been received.
 
(c) No Injunctions or Restraints.  No Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is then in effect and has the effect of making the
Transaction illegal or otherwise restricting, preventing or prohibiting
consummation of the Transaction.
 
(d) No Actions.  No Action shall be pending or threatened before any
Governmental Entity wherein an unfavorable Order would reasonably be expected to
(i) prevent consummation of the Transaction or any part thereof, (ii) cause the
Transaction or any part thereof to be rescinded following consummation thereof,
or (iii) cause or require the payment by the Company (including as the result of
the acceleration, or other obligation to repay prior to scheduled maturity, of
any Indebtedness) of any damages, fines or other
 
 
17

--------------------------------------------------------------------------------

 
 
penalties or awards that would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
Section 5.2 Additional Conditions to Obligations of the Company
 
The obligations of the Company to effect the Transaction are further subject to
satisfaction or waiver at or prior to the Closing of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of ILDE
set forth in Article III shall be true and correct in all material respects on
the date of this Agreement and as of the Closing Date as though made on the
Closing Date, except that the accuracy of representations and warranties that by
their terms speak as of some other date will be determined as of such date.
 
(b) Performance of Obligations of ILDE.  ILDE shall have performed, or complied
with, in all material respects, all obligations required to be performed or
complied with by it under this Agreement at or prior to the Closing Date.
 
(c) No ILDE Material Adverse Effect.  Since the date of this Agreement, there
shall not have occurred any event, change, effect or circumstance that has had,
or is reasonably likely to have, an ILDE Material Adverse Effect.
 
(d) Officer’s Certificate.  The Company shall have received an officer’s
certificate duly executed by an authorized officer of ILDE to the effect that
the conditions set forth in Sections 5.2(a), (b) and (c) have been satisfied.
 
Section 5.3 Additional Conditions to Obligations of ILDE
 
The obligations of ILDE to effect the Transaction are further subject to
satisfaction or waiver at or prior to the Closing of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company set forth in Article II shall be true and correct in all material
respects on the date of this Agreement and as of the Closing Date as though made
on the Closing Date, except that the accuracy of representations and warranties
that by their terms speak as of some other date will be determined as of such
date.
 
(b) Performance of Obligations of the Company.  The Company shall have
performed, or complied with, in all material respects, all obligations required
to be performed or complied with by it under this Agreement at or prior to the
Closing Date.
 
(c) No Company Material Adverse Effect.  Since the date of this Agreement, there
shall not have occurred any event, change, effect or circumstance that has had,
or is reasonably likely to have, a Company Material Adverse Effect.
 
(d) Officer’s Certificate.  ILDE shall have received an officer’s certificate
duly executed by an authorized officer of the Company to the effect that the
conditions set forth in Sections 5.3(a), (b) and (c) have been satisfied.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) Opinion of Counsel.  The Company shall have delivered or caused to be
delivered to ILDE a legal opinion of the Company’s U.S. legal counsel, in form
reasonably satisfactory to ILDE, as to those matters set forth on Exhibit B
attached hereto.
 
ARTICLE VI
 
 
TERMINATION
 
Section 6.1 Termination
 
This Agreement may be terminated and the Transaction may be abandoned at any
time prior to the Closing by:
 
(a) mutual written agreement of the Company and ILDE;
 
(b) written notice of either the Company or ILDE to the other party if:
 
(i) the Company Stockholder Approval shall have not been received by February
12, 2012; provided, that the right to terminate this Agreement under this
Section 6.1(b)(i) shall not be available to a party whose breach of this
Agreement caused the failure of the Company Stockholder Approval to have been
received by such date; or
 
(ii) a Governmental Entity of competent jurisdiction shall have issued an Order
or taken any other action (including the failure to have taken an action), in
any case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Transaction, which Order or other action is final and
nonappealable; provided, however, that the right to terminate this Agreement
under this Section 6.1(b)(ii) shall not be available to a party which has not
complied with its obligations under Section 4.5;
 
(c) written notice of the Company to ILDE upon (A) the occurrence of an event
that would cause the condition in Section 5.2(c) not to be satisfied or (B) a
breach or violation of any representation, warranty, covenant or agreement on
the part of ILDE set forth in this Agreement, which, in the case of this clause
(B), such breach or violation would result in the failure to satisfy the
condition set forth in Section 5.2(a) or Section 5.2(b) and shall be incapable
of being cured by the Closing, or such breach or violation is not cured within
fifteen (15) days following receipt of written notice by ILDE of such breach or
violation (or such longer period during which ILDE uses its reasonable best
efforts to cure);
 
(d) written notice of ILDE to the Company upon (i) the occurrence of an event
that would cause the condition in Section 5.3(c) not to be satisfied or (ii) a
breach or violation of any representation, warranty, covenant or agreement on
the part of the Company set forth in this Agreement, which, in the case of this
clause (ii), such breach or violation would result in the failure to satisfy the
condition set forth in Section 5.3(a) or Section 5.3(b) and shall be incapable
of being cured by the Closing, or such breach or violation is not cured within
fifteen (15) days following receipt of written notice by the
 
 
19

--------------------------------------------------------------------------------

 
 
Company of such breach or violation (or such longer period during which the
Company uses its reasonable best efforts to cure); or
 
(e) written notice of ILDE to the Company if the Company Board or any committee
thereof shall have made an Adverse Recommendation Change.
 
Section 6.2 Effect of Termination
 
(a) In the event of termination of this Agreement as provided in Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of any of the parties, except (i) for the provisions of Section 4.4,
Section 4.6, this Section 6.2 and Article VII, each of which shall survive
termination of this Agreement and (ii) that nothing herein shall relieve any
party from liability for any willful and material breach of any covenant or
agreement of such party contained herein or any willful and material breach of
any representation or warranty of such party contained herein.
 
(b) In the event that this Agreement is terminated pursuant to (i) Section
6.1(b)(i), the Company, immediately upon termination, shall pay to ILDE a fee in
the amount of $2,000,000 (the “Company Stockholder Approval Failure Termination
Fee”) or (ii) Section 6.1(e) and, either before such termination or within
twelve (12) months after such termination the Company enters into a definitive
agreement with respect to, or consummates, a transaction that constitutes a
Superior Proposal, the Company shall pay to ILDE a fee in the amount of
$3,000,000 (which fee shall be in addition to the Company Stockholder Approval
Failure Termination Fee, if any, payable in connection therewith), which fee
shall be paid immediately upon entry into such definitive agreement or
consummation of such Superior Proposal, or if such definitive agreement shall
have been entered into prior to termination hereof, immediately upon such
termination.
 
ARTICLE VII
 
 
GENERAL PROVISIONS
 
Section 7.1 Survival of Representations, Warranties and Covenants
 
None of the representations and warranties in this Agreement shall survive the
Closing, and the covenants in this Agreement requiring performance following the
Closing shall survive the Closing in accordance with their respective terms.
 
Section 7.2 Amendment and Modification
 
Subject to applicable Law, this Agreement may be amended, modified, or
supplemented only by the written agreement of the parties hereto before the
Closing.
 
Section 7.3 Waiver of Compliance
 
Except as otherwise provided in this Agreement, the failure by any Person to
comply with any obligation, covenant, agreement or condition may be waived by
the Person entitled to the benefit thereof only by a written instrument signed
by the Person granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition will
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  The
 
 
20

--------------------------------------------------------------------------------

 
 
failure of any Person to enforce at any time any of the provisions of this
Agreement will in no way be construed to be a waiver of any such provision, nor
in any way affect the validity of this Agreement or any part of this Agreement
or the right of any Person thereafter to enforce each and every such
provision.  No waiver of any breach of any provisions of this Agreement will be
held to be a waiver of any other or subsequent breach.
 
Section 7.4 Notices
 
All notices required or permitted pursuant to this Agreement will be in writing
and will be deemed to be properly given when actually received by the Person
entitled to receive the notice at the address stated below, or at such other
address as a party may provide by notice to the other:
 
If to the Company:


GeoGlobal Resources Inc.
Suite 200, 625 - 4th Ave. S.W.
Calgary, Alberta
T2P 0K2
Fax: (403) 777-9199
Attention:  Paul Miller


With a copy (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY10019-6064
Fax:  (212) 492-0078
Attention:  Andrew J. Foley, Esq.
 
If to ILDE:
 
The Israel Land Development Company – Energy Ltd.
2 Shenkar St.
Tel-Aviv, Israel
Fax: +972 (3) 796-2246
Attention: Ohad Marani, CEO
 
With a copy (which shall not constitute notice) to:


CBLS Law Offices
35th floor, 5 Azrieli Center, Square Tower
Tel-Aviv
Israel
Fax: +972 (3) 718-8701
Attention:  Barak Luchtenstein, Adv.


 
21

--------------------------------------------------------------------------------

 
 
Section 7.5  Definitions
 
As used in this Agreement, the following terms have the respective meanings set
forth below.
 
“Acquisition Proposal” means any inquiry, proposal or offer from any Person or
group of Persons which was not obtained in violation of Section 4.7(a) relating
to any direct or indirect acquisition or purchase of a business that constitutes
20% or more of the net revenues, net income or assets of the Company and its
Subsidiaries, taken as a whole, or 20% or more of the outstanding Company Common
Stock, any tender offer or exchange offer that if consummated would result in
any Person or group of Persons beneficially owning 20% or more of the
outstanding Company Common Stock, or any merger, reorganization, consolidation,
share exchange, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Company (or any Subsidiary or Subsidiaries
of the Company whose business constitutes 20% or more of the net revenues, net
income or assets of the Company and its Subsidiaries, taken as a whole), other
than the transactions contemplated by this Agreement or the Existing Stock
Purchase Agreement.
 
“Action” means any controversy, claim, action, litigation, arbitration,
mediation or any other proceeding by or before any Governmental Entity,
arbitrator, mediator or other Person acting in a dispute resolution capacity, or
any investigation, subpoena or demand preliminary to any of the foregoing.
 
“Adverse Recommendation Change” has the meaning set forth in Section 4.7(d).
 
“Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with, such Person.  For purposes of this Agreement,
(i) the Company and its Subsidiaries shall not be considered Affiliates of ILDE
or any of its Affiliates (other than the Company and its Subsidiaries) and
(ii) ILDE and its Affiliates shall not be considered Affiliates of the Company
or any of its Subsidiaries.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Balance Sheet Date” has the meaning set forth in Section 2.7(a).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are authorized or obligated by Law to close.
 
“Closing” has the meaning set forth in Section 1.3.
 
“Closing Common Shares” has the meaning set forth in Section 1.1.
 
“Closing Date” has the meaning set forth in Section 1.3.
 
“Closing Warrant” has the meaning set forth in Section 1.1.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
“Company Board” has the meaning set forth in the recitals to this Agreement.
 
“Company Common Stock” has the meaning set forth in the recitals to this
Agreement.
 
“Company Common Stock VWAP” means the volume weighted average price of the
Company Common Stock on the NYSE Amex for the twenty-five (25) trading days
ending on November 7, 2011, which the parties agree is equal to $0.23.
 
“Company Equity Interests” has the meaning set forth in Section 2.4(a).
 
“Company Financial Statements” has the meaning set forth in Section 2.6(a).
 
“Company Material Adverse Effect” means a material adverse effect on (i) the
business, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to perform its
obligations under this Agreement on a timely basis or to consummate the
Transaction on a timely basis; provided, however, that in no event shall any of
the following be deemed to constitute a Company Material Adverse Effect:  any
event, circumstance, change or effect resulting from or relating to (i) a change
in general political, economic or financial market conditions, (ii) changes
affecting the industries generally in which the Company or its Subsidiaries
conduct business, (iii) seasonal fluctuations in the business of the Company and
its Subsidiaries, (iv) any acts of terrorism or war or (v) compliance with the
terms of, or the taking of any action required by, this Agreement; except in the
case of each of clauses (i), (ii), (iii) and (iv) to the extent such event,
circumstance, change or effect has had a disproportionate effect on the Company
and its Subsidiaries as compared to other persons in the industry in which the
Company and its Subsidiaries conduct their business.
 
“Company Options or Warrants” has the meaning set forth in Section 2.4(a).
 
“Company Preferred Stock” has the meaning set forth in Section 2.4(a).
 
“Company SEC Reports” has the meaning set forth in Section 2.6(a).
 
“Company Stockholder Approval” has the meaning set forth in Section 4.2.
 
“Company Stockholder Approval Failure Termination Fee” has the meaning set forth
in Section 6.2.
 
“Contract” means any legally binding instrument or legal obligation of any kind,
whether written or oral.
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as a trustee or executor, by Contract or credit
arrangement or otherwise.
 
“Conversion Rate” means 3.6600823 NIS/$.
 
 
23

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Existing Stock Purchase Agreement” means the Stock Purchase Agreement, dated as
of November 21, 2011, by and between the Company and ILDE.
 
“GAAP” means the United States generally accepted accounting principles.
 
“Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board, bureau, body
or other governmental authority or instrumentality or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether foreign, federal, state or local.
 
“IFRS” means the International Financial Reporting Standards.
 
“ILDE” has the meaning set forth in the preamble to this Agreement.
 
“ILDE Convertibles” has the meaning set forth in Section 3.4.
 
“ILDE Equity Interests” has the meaning set forth in Section 3.4.
 
“ILDE Material Adverse Effect” means a material adverse effect on (i) the
business, financial condition or results of operations of ILDE and its
Subsidiaries taken as a whole or (ii) the ability of ILDE to perform
its  obligations under this Agreement on a timely basis or to consummate the
Transaction on a timely basis; provided, however, that in no event shall any of
the following be deemed to constitute an ILDE Material Adverse Effect:  any
event, circumstance, change or effect resulting from or relating to (i) a change
in general political, economic or financial market conditions, (ii) changes
affecting the industries generally in which ILDE or its Subsidiaries conduct
business, (iii) seasonal fluctuations in the business of ILDE and its
Subsidiaries, (iv) any acts of terrorism or war or (v) compliance with the terms
of, or the taking of any action required by, this Agreement; except in the case
of each of clauses (i), (ii), (iii) and (iv) to the extent such event,
circumstance, change or effect has had a disproportionate effect on ILDE and its
Subsidiaries as compared to other persons in the industry in which ILDE and its
Subsidiaries conduct their business.
 
“ILDE Ordinary Shares” has the meaning set forth in the recitals to this
Agreement.
 
“ILDE Ordinary Share VWAP” means the volume weighted average price of the ILDE
Ordinary Shares on the Tel Aviv Stock Exchange for the twenty-five (25) trading
days ending on November 7, 2011, which the parties agree is equal to NIS0.9704.
 
“ILDE Financial Statements” has the meaning set forth in Section 3.6(b).
 
“ILDE ISA Reports” has the meaning set forth in Section 3.6(a).
 
 
24

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, with respect to any Person, without duplication, any of
the following: (a) any indebtedness for borrowed money, (b) any obligations
evidenced by bonds, debentures, notes or other similar instruments, (c) any
obligations to pay the deferred purchase price of property or services
(including any “earn-out” or similar payment), except trade accounts payable and
other liabilities that would be reflected as current liabilities on a balance
sheet prepared in accordance with GAAP arising in the ordinary course of
business, (d) any obligations as lessee under capitalized leases, (e) any
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to acquired property, (f) any reimbursement,
payment or similar obligations, contingent or otherwise, under acceptance
credit, letters of credit or similar facilities, (g) interest rate swap
agreements and (h) any binding obligation of such Person (or its Subsidiaries)
to guarantee any of the types of payments described in the foregoing clauses on
behalf of any other Person.
 
“ISA” means the Israel Securities Authority.
 
“Israeli Securities Law and Regulations” means the Israeli Securities Law, 1968
and its Regulations.
 
“Law” means any statute or law (including common law), constitution, code,
ordinance, rule, treaty or regulation and any Order.
 
“Lien” means any lien, security interest, pledge, mortgage, deed of trust,
charge, option or other encumbrance attaching to title to any tangible or
intangible property or right.
 
“Measurement Date” has the meaning set forth in Article II.
 
“NYSE Amex” means the New York Stock Exchange Amex.
 
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena,
assessment, writ or verdict or other decision issued, promulgated or entered by
or with any Governmental Entity of competent jurisdiction.
 
“Organizational Documents” means, with respect to any Person, the certificate of
incorporation and by-laws or similar organizational documents of such Person, as
amended and currently in effect.
 
“Other Filings” means all filings (other than the Proxy Statement) made by, or
required to be made by, the Company with the SEC in connection with the
transactions contemplated by this Agreement.
 
“Participation Securities” has the meaning set forth in Section 4.9(a).
 
“Per Unit Purchase Price” has the meaning set forth in Section 1.5.
 
“Permit” means any permit, approval, license, authorization, certificate, right,
exemption or Order from any Governmental Entity.
 
 
25

--------------------------------------------------------------------------------

 
 
“Person” means any individual or legal entity, including any partnership, joint
venture, corporation, trust, unincorporated organization, limited liability
company or Governmental Entity.
 
“Proxy Statement” means the proxy statement of the Company relating to the
issuance of the shares of Company Common Stock and Warrants pursuant to this
Agreement (as the same may be amended or supplemented from time to time).
 
“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Participation Exercise Notice” has the meaning set forth in Section
4.9(c).
 
“Securities Participation Right” has the meaning set forth in Section 4.9(a).
 
“Securities Participation Rights Notice” has the meaning set forth in Section
4.9(c).
 
“Share Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Special Committee” has the meaning set forth in the recitals to this Agreement.
 
“Stockholders’ Meeting” has the meaning set forth in Section 4.2.
 
“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than fifty percent (50%) of the voting or capital stock is, as of the
time in question, directly or indirectly owned by such Person and (b) any
partnership, joint venture, association, or other entity in which such Person,
directly or indirectly, owns more than fifty percent (50%) of the equity or
economic interest thereof or has the power to elect or direct the election of
more than fifty percent (50%) of the members of the governing body of such
entity.
 
“Superior Proposal” means any inquiry, proposal or offer from any Person or
group of Persons which was not obtained in violation of Section 4.7(a) relating
to any merger or consolidation of the Company that would offer all holders of
Company Common Stock (other than the offeror and its Affiliates) cash, freely
tradable securities listed on a U.S. national securities exchange or a
combination thereof, or tender or exchange offer for 100%  of the outstanding
shares of Company Common Stock (other than those held by the offeror and its
Affiliates), (i) in which ILDE, in its capacity as a stockholder of the Company,
is entitled (at its election) to participate, and (ii) which the Company Board
or the Special Committee in good faith determines (after considering the advice
of its financial advisors
 
 
26

--------------------------------------------------------------------------------

 
 
and outside counsel and the conditionality and the timing and likelihood of
consummation of such proposal and any changes to the terms of this Agreement
proposed by ILDE in response to such offer or otherwise) (x) would, if
consummated, result in a transaction that is more favorable to the Company and
its stockholders, from a financial point of view, than the Transaction and
(y) is capable of being, and is reasonably likely to be, completed.
 
“TASE” means the Tel Aviv Stock Exchange.
 
“TASE Approval” has the meaning set forth in Section 3.3.
 
“Transaction” has the meaning set forth in the recitals to this Agreement.
 
“Units” has the meaning set forth in Section 1.5.
 
“Warrant” has the meaning set forth in the recitals to this Agreement.
 
Section 7.6 Interpretation
 
.  Unless otherwise expressly provided, for the purposes of this Agreement, the
following rules of interpretation shall apply:
 
(a) The Article and Section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.
 
(b) When a reference is made in this Agreement to an Article or a Section,
paragraph, Exhibit or Schedule, such reference shall be to an Article or a
Section, paragraph, Exhibit or Schedule hereof unless otherwise clearly
indicated to the contrary.
 
(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”
 
(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders.  Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.
 
(g) A reference to “$,” “U.S. dollars” or “dollars” shall mean the legal tender
of the United States.
 
(h) A reference to “NIS” shall mean the Israeli New Shekel.
 
 
27

--------------------------------------------------------------------------------

 
 
(i) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless Business Days is specified.
 
(j) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(k) Unless otherwise defined, a reference to any accounting term shall have the
meaning as defined under GAAP.
 
(l) The parties have participated jointly in the negotiation and drafting of
this Agreement (including the Schedules and Exhibits hereto).  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions hereof.
 
(m) Any statute defined or referred to herein or in any agreement or instrument
that is referred to herein means such statute as from time to time amended,
modified or supplemented, including by succession of comparable successor
statutes and shall also be deemed to include all rules and regulations
promulgated thereunder, and references to all attachments thereto and
instruments incorporated therein.
 
Section 7.7 Third Party Beneficiaries
 
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
Section 7.8 Successors and Assigns
 
This Agreement will be binding upon and will inure to the benefit of the
signatories hereto and their respective successors and permitted
assigns.  Neither the Company nor ILDE may assign this Agreement or any of its
rights or liabilities hereunder without the prior written consent of the other
party hereto, and any attempt to make any such assignment without such consent
will be null and void.  Any such assignment will not relieve the party making
the assignment from any liability under this Agreement.
 
Section 7.9 Severability
 
The illegality or partial illegality of any of this Agreement, or any provision
hereof, will not affect the validity of the remainder of this Agreement, or any
provision hereof, and the illegality or partial illegality of this Agreement
will not affect the validity of this Agreement in any jurisdiction in which such
determination of illegality or partial illegality has not been made, except in
either case to the extent such illegality or partial illegality causes this
Agreement to no longer contain all of the material provisions reasonably
expected by the parties to be contained herein.
 
Section 7.10 Governing Law and Jurisdiction
 
This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed and enforced in accordance with the Laws of the State
of Delaware, without giving effect to the principles
 
 
28

--------------------------------------------------------------------------------

 
 
of conflicts of law thereof, and each of the parties agrees to submit all
disputes hereunder to binding arbitration to take place in London, England.
 
Section 7.11 Specific Performance
 
The parties hereby acknowledge and agree that the failure of any party to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to the consummation of the Transaction,
will cause irreparable injury to the other party for which damages, even if
available, will not be an adequate remedy.  Accordingly, each party hereby
consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder.
 
Section 7.12 Counterparts
 
.  This Agreement may be executed in two or more counterparts, all of which will
be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that each party need not sign the same counterpart.
 
Section 7.13 Entire Agreement
 
This Agreement (including the documents and the instruments referred to in this
Agreement) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.
 
Section 7.14 Waiver of Jury Trial
 
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.14.
 
 [Remainder of Page Intentionally Left Blank]
 

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by their respective duly authorized officers as of the date first
above written.
 


 
GEOGLOBAL RESOURCES INC.
 


 
By: /s/ Paul B. Miller
Name:  Paul B. Miller
Title:    President and CEO


 


 
THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD.
 


 
By: /s/ Ohad Marani
Name: Ohad Marani
Title:   CEO

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 





 
Form of Warrant
 
FORM OF
COMMON STOCK PURCHASE WARRANT


 GEOGLOBAL RESOURCES INC.
 
Warrant Shares:
[_____]                                                                                     Initial
Exercise Date: [______]1
 


 
THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, The Israel Land Development Company – Energy Ltd. or its assigns (the
“Holder”) is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after [_____]2 (the
“Initial Exercise Date”) and on or prior to the close of business on [_____]3
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
GeoGlobal Resources Inc., a Delaware corporation (the “Company”), up to [___]
shares (as subject to adjustment hereunder, the “Warrant Shares”) of Company
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).
 
Section 1.                           Definitions.  Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in that certain
Securities Purchase and Exchange Agreement, dated as of November [__], 2011 (the
“Agreement”), by and between the Company and the Holder.
 
Section 2.                           Exercise.
 
a) Exercise of the purchase rights represented by this Warrant may be made, in
whole or in part, at any time or times on or after the Initial Exercise Date and
on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto. Within three (3) Business Days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or cashier’s
check drawn on a United States bank unless the cashless exercise procedure
specified in Section 2(c) below is
 
1    Insert the date that is the six month anniversary of the date of issuance. 
2    Insert the date that is the six month anniversary of the date of issuance.
3    Insert the date that is the 12 month anniversary of the Initial Exercise
Date.
 
 
1

--------------------------------------------------------------------------------

 
 
specified in the applicable Notice of Exercise. Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Business Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of receipt of such notice.  The Holder and any assignee, by acceptance of this
Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.
 
b) Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be $0.30, subject to adjustment hereunder (the “Exercise Price”).
 
c) Cashless Exercise. If at the time of exercise hereof there is no effective
registration statement registering, or the prospectus contained therein is not
available for the issuance of the Warrant Shares to the Holder and all of the
Warrant Shares are not then registered for resale by Holder into the market at
market prices from time to time on an effective registration statement for use
on a continuous basis (or the prospectus contained therein is not available for
use), then this Warrant may also be exercised, in whole or in part, at such time
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:
 
 
 (A) = the VWAP on the trading day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the applicable Notice of Exercise;



 
(B) = the Exercise Price, as adjusted hereunder; and



 
(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.



“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Company Common Stock is then listed or quoted
on a national securities exchange, the daily volume weighted average price of
the Company Common Stock for such date (or the nearest preceding date) on such
national securities exchange on which the Company Common Stock is then listed or
quoted as reported by Bloomberg L.P. (based on a trading day from 9:30 a.m. (New
York City time) to 4:02 p.m. (New York City time)), (b)  if the Company Common
Stock is then listed or quoted on the OTC Bulletin
 
 
2

--------------------------------------------------------------------------------

 
 
Board, the volume weighted average price of the Company Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Company Common Stock is not then listed or quoted for trading on the OTC
Bulletin Board and if prices for the Company Common Stock are then reported in
the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Company Common Stock so reported, or (d) in all other
cases, the fair market value of a share of Company Common Stock as determined by
an independent appraiser selected by the Company and reasonably acceptable to
the Holder.
 
d) Mechanics of Exercise.
 
i. Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent (the “Transfer
Agent”) to the Holder by crediting the account of the Holder’s prime broker with
The Depository Trust Company through its Deposit or Withdrawal at Custodian
system (“DWAC”) if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by Holder or (B) this Warrant
is being exercised via cashless exercise, and otherwise by physical delivery to
the address specified by the Holder in the Notice of Exercise by the date that
is three (3) Business Days after the latest of (A) the delivery to the Company
of the Notice of Exercise, (B) surrender of this Warrant (if required) and (C)
payment of the aggregate Exercise Price as set forth above (including by
cashless exercise, if permitted) (such date, the “Warrant Share Delivery
Date”).   The Warrant Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the aggregate
Exercise Price (or by cashless exercise, if permitted) and all taxes required to
be paid by the Holder, if any, pursuant to Section 2(d)(vi) prior to the
issuance of such shares, having been paid.
 
ii. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of Holder and upon
surrender of this Warrant to the Company, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.
 
iii. Rescission Rights.  If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.
 
 
3

--------------------------------------------------------------------------------

 
iv. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the 2nd Business Day following the Warrant Share Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Company Common Stock so
purchased exceeds (y) the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder purchases Company Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Company Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (A) of the immediately preceding sentence
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In and, upon request of the Company, evidence of the amount
of such loss.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Company Common Stock upon exercise of this Warrant as required
pursuant to the terms hereof.
 
v. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.
 
vi. Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such
 
 
4

--------------------------------------------------------------------------------

 
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental to such assignment to the extent
the total transfer taxes are greater than would have been payable on an issuance
to the Holder.
 
vii. Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
Section 3.                           Certain Adjustments.
 
a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of the Company Common Stock or any other equity or
equity equivalent securities payable in shares of Company Common Stock (which,
for avoidance of doubt, shall not include any shares of Company Common Stock
issued by the Company upon exercise of this Warrant), (ii) subdivides
outstanding shares of Company Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Company
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of Company Common Stock any shares of capital stock of the Company,
then in each case the Exercise Price shall be multiplied by a fraction of which
the numerator shall be the number of shares of Company Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged.  Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Company Common Stock or securities
exchangeable or exercisable for or convertible into shares of Company Common
Stock (such securities, “Common Stock Equivalents”), at an effective price per
share less than the Exercise Price then in effect (such lower price, the “Base
Share Price” and such issuances collectively, a “Dilutive Issuance”) (it being
understood and agreed that if the holder of the Company Common Stock or Common
Stock Equivalents so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating
 
 
5

--------------------------------------------------------------------------------

 
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Company Common Stock at an effective price per
share that is less than the Exercise Price, such issuance shall be deemed to
have occurred for less than the Exercise Price on such date of the Dilutive
Issuance at such effective price), then simultaneously with the consummation of
each Dilutive Issuance (a) the Exercise Price shall be adjusted to equal the
effective price per share in such Dilutive Issuance and (b) the number of
Warrant Shares issuable hereunder shall be increased such that the aggregate
Exercise Price payable hereunder, after taking into account the decrease in the
Exercise Price, shall be equal to the aggregate Exercise Price prior to such
adjustment.  Such adjustment shall be made whenever such Company Common Stock or
Common Stock Equivalents are issued.  The Company shall notify the Holder, in
writing, no later than the Business Day following the issuance or deemed
issuance of any Company Common Stock or Common Stock Equivalents subject to this
Section 3(b), indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”).  For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to this Section
3(b), upon the occurrence of any Dilutive Issuance, the Holder is entitled to
receive a number of Warrant Shares based upon the Base Share Price regardless of
whether the Holder accurately refers to the Base Share Price in the Notice of
Exercise.
 
c) Subsequent Rights Offerings.  If the Company, at any time while the Warrant
is outstanding, shall issue rights, options or warrants to all holders of
Company Common Stock (and not to the Holder) entitling them to subscribe for or
purchase shares of Company Common Stock at a price per share less than the VWAP
on the record date mentioned below, then the Exercise Price shall be multiplied
by a fraction, of which the denominator shall be the number of shares of Company
Common Stock outstanding on the date of issuance of such rights, options or
warrants plus the number of additional shares of Company Common Stock offered
for subscription or purchase, and of which the numerator shall be the number of
shares of Company Common Stock outstanding on the date of issuance of such
rights, options or warrants plus the number of shares which the aggregate
offering price of the total number of shares so offered (assuming receipt by the
Company in full of all consideration payable upon exercise of such rights,
options or warrants) would purchase at such VWAP.  Such adjustment shall be made
whenever such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.
 
d) Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Company Common Stock (and not to
the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than Company Common Stock (which shall be subject to Section 3(b)), then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of
 
 
6

--------------------------------------------------------------------------------

 
indebtedness so distributed applicable to one outstanding share of the Company
Common Stock as determined by the Company Board in good faith.  In either case
the adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Company Common Stock.  Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.
 
e) Change of Control. If, at any time while this Warrant is outstanding, (i) the
Company consummates any merger or consolidation of the Company with or into
another Person (other than the Holder or any of its Affiliates) in which the
holders of Company Common Stock and other voting securities of the Company
immediately before the consummation of such transaction do not control more than
50% of the total voting power of outstanding voting securities of the surviving
entity and, with respect to which transaction, the Holder was not offered
consideration for this Warrant that is the equivalent of that paid to holders of
shares of Company Common Stock, or (ii) any Person or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) (other than the Holder or any
of its Affiliates) acquires more than 50% of the total voting power of
outstanding voting securities of the Company and, with respect to which
transaction, the Holder was not offered consideration for this Warrant that is
the equivalent of that paid to holders of shares of Company Common Stock (each a
“Change of Control”), then, upon any subsequent exercise of this Warrant, the
Holder shall have the right to receive, for each Warrant Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Change of Control, at the option of the Holder, the number of shares of Company
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Change of Control by a holder of
the number of shares of Company Common Stock for which this Warrant is
exercisable immediately prior to such Change of Control.  For purposes of any
such exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Company Common Stock
in such Change of Control, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Company Common Stock are given any choice as to the securities, cash or property
to be received in a Change of Control, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Change of Control.  Notwithstanding anything to the
contrary, in the event of a Change of Control that is (1) an all cash
transaction, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act, or (3) a Change of Control involving a Person not traded on a
national securities exchange, including, but not limited to, the Nasdaq Global
Select Market, the Nasdaq Global Market, or the Nasdaq Capital Market, the
Company or any Successor Entity (as defined below) shall, at the Holder’s
option, exercisable at any time concurrently with, or within 30 days after, the
consummation of the Change of Control, purchase this Warrant from the Holder by
paying to the Holder an amount of cash equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of the consummation of
such Change of Control.  “Black Scholes Value” means the value of this Warrant
based on the Black and Scholes Option
 
 
7

--------------------------------------------------------------------------------

 
Pricing Model obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”)
determined as of the date of consummation of the applicable Change of Control
for pricing purposes and reflecting (A) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the time between the date of the
public announcement of the applicable Change of Control and the Termination
Date, (B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the trading day
immediately following the public announcement of the applicable Change of
Control, (C) the underlying price per share used in such calculation shall be
the sum of the price per share being offered in cash, if any, plus the value of
any non-cash consideration, if any, being offered in such Change of Control and
(D) a remaining option time equal to the time between the date of the public
announcement of the applicable Change of Control and the Termination Date.  The
Company shall cause any successor entity in a Change of Control in which the
Company is not the surviving entity (the “Successor Entity”) to assume in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3(e) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Change of Control and shall, at the
option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Company Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Change of Control, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Company Common Stock pursuant to such Change of Control and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Change of Control), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Change of Control, the Successor Entity shall succeed to,
and be substituted for (so that from and after the date of such Change of
Control, the provisions of this Warrant referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.
 
f) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Company Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Company Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
g) Notice to Holder.
 
i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant
 
 
8

--------------------------------------------------------------------------------

 
Shares and setting forth a brief statement of the facts requiring such
adjustment.
 
ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Company Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Company Common Stock, (C) the Company shall authorize the
granting to all holders of the Company Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Company Common Stock, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Company Common Stock is converted into other securities,
cash or property, or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Company Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of the Company Common Stock of record shall be
entitled to exchange their shares of Company Common Stock for securities, cash
or other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the SEC pursuant to a Current
Report on Form 8-K.  The Holder shall remain entitled to exercise this Warrant
during the period commencing on the date of such notice to the effective date of
the event triggering such notice except as may otherwise be expressly set forth
herein.
 
Section 4.                           Transfer of Warrant.
 
a) Transferability.  This Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by
 
 
9

--------------------------------------------------------------------------------

 
the Holder or its agent or attorney and funds sufficient to pay any transfer
taxes payable upon the making of such transfer.  Upon such surrender and, if
required, such payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees, as applicable, and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  This Warrant, if
properly assigned in accordance herewith, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.
 
b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.
 
c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
Section 5.                           Miscellaneous.
 
a) No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).
 
b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of this
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.
 
c) Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
d) Authorized Shares.
 
 
10

--------------------------------------------------------------------------------

 
The Company covenants that, during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Company Common Stock a sufficient
number of shares to provide for the issuance of the Warrant Shares upon the
exercise of any purchase rights under this Warrant.  The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant.  The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the securities exchange upon which the
Company Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
will (i) not increase the par value of any Warrant Shares above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be necessary
to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Agreement.
 
f) Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, and the Holder does not utilize
cashless exercise, will have restrictions upon resale imposed by state and
federal securities laws.
 
g) Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or
remedies.  Without limiting any other provision of this Warrant or the
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the
 
 
11

--------------------------------------------------------------------------------

 
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.
 
h) Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Agreement.
 
i) Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Company Common Stock or as a stockholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.
 
j) Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.
 
k) Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.  The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.
 
l) Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
m) Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
n) Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 


(Signature Page Follows)

 
 
12

--------------------------------------------------------------------------------

 
EXHIBIT A
 





IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.


 
 
GEOGLOBAL RESOURCES INC.
 
 
By:__________________________________________
     Name:
     Title:
 



 
 
 
[Signature Page to Common Stock Purchase Warrant]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 

NOTICE OF EXERCISE


TO:           GEOGLOBAL RESOURCES INC.


(1) The undersigned hereby elects to purchase ________ Warrant Shares pursuant
to the terms of the attached Warrant (only if exercised in full), and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
 
(2) Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________




[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________




 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated:  ______________, _______




Holder’s
Signature:                                           _____________________________


Holder’s
Address:                                           _____________________________


_____________________________






Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 


 
Form of Opinion of U.S. Legal Counsel
 